26 F.3d 126
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Marjorie K. JACKSON, Appellant,v.James A. SCHEIBEL, in his official capacity as Director ofACTION, Appellee.
No. 93-3817WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 13, 1994.Filed:  May 24, 1994.

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Marjorie K. Jackson appeals from a district court order that denied her relief on her sex discrimination claim following trial.  Essentially, the district court found that Jackson was not denied the position she sought because of her sex.  Because the controlling law is clear, our review satisfies us that an opinion would have no precedential value in this fact-intensive case.  We further conclude the district court's fact-findings are not clearly erroneous and no error of law appears.  We thus affirm the judgment of the district court.  See 8th Cir.  R. 47B.